Title: To James Madison from David Montague Erskine, 7 August 1807
From: Erskine, David Montague
To: Madison, James



Sir,
Philadelphia August 7th. 1807

The serious Inconveniences to His Majesty’s Service which have arisen from the Interruption of the Intercourse between His Majesty’s Servants accredited to the United States and the commanding Officers of His Majesty’s Ships off the Coast of the United States have induced me to take the liberty of again requesting you to lay the Subject before the Government of the United States for their further Consideration.
Notwithstanding the Assurances which I have no Doubt were sincere & which I received from you when I had last the Honor of an Interview with you that the Government did not wish to intercept any Dispatches coming to me from His Majesty’s Naval Commanders and that Orders would be given not to detain any that should hereafter be sent, and to forward to me those which were delivered from His Majesty’s Ship Cleopatra on the 19th. of July last, I have not yet received them although I have Reason to believe they contain the most important Information and were brought in a Mode expressly excepted from the Effect of the President’s Proclamation.
Under these Circumstances, I beg leave to represent to the Government of the United States that I cannot, consistently with my Duty to His Majesty, forbear to complain of the Conduct of General Mathews Commander in Chief of the Militia at Norfolk, who has detained the Dispatches abovementioned, and to request you will be good enough to inform me what is the final Determination of the Government of the United States with Respect to the Intercourse of His Majesty’s Minister and Consuls with His Majesty’s Naval Commanders, in the Chesapeak, or off the Coast of the United States, as I think it highly probable that the Mode by Flag of Truce proposed by you will be objected to by His Majesty’s Commanding Officers, and as I cannot but feel the many weighty Objections to such a Mode of Communication, which is never adopted but in a State of actual Hostility.
I avail myself of this Opportunity to transmit to you certain Documents which exhibit the ready Compliance of Captain ford of His Majesty’s Ship Chichester with the requisition of the Commandant of Fort Nelson in Virginia to surrender some Deserters from the Service of the United States who had secreted themselves on Board the Chichester in the Month of February last.
I beg Leave also to call your Attention to the concluding Part of the enclosed Document, wherein it is deposed that some British Deserters from the same Ship, the Chichester, were enlisted into the Service of the United States having the British Uniform on at the Time of their Enlistment, and were afterwards seen in the Uniform of the United States.
As I am persuaded that the Government of the United States cannot wish to countenance such Acts in their subordinate Officers, I have the Honor to request your Interference to cause an Inquiry to be made into the Facts stated.  I have the Honor to be, with great Respect and Consideration, Sir, Your most obedient humble Servant

D. M. Erskine


P. S.  The Dispatches which were brought by His Majesty’s Ships Cleopatra & Columbine, have been forwarded to me since I had the Honor of writing the foregoing part of my Letter to you; but the Cause of Complaint against General Mathews for detaining them remains the same.
Augst. 11th.

